IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-12-00142-CV

                     IN THE INTEREST OF J.R.S., A CHILD



                            From the 18th District Court
                              Johnson County, Texas
                            Trial Court No. D200206334


                            MEMORANDUM OPINION


       The Office of the Attorney General appeals from the trial court's judgment

denying its "Motion to Determine Controlling Order and Confirm Arrearages." The

Attorney General complains that the trial court erred by not granting its motion which

would set aside a prior judgment for lack of subject matter jurisdiction pursuant to the

Uniform Interstate Family Support Act ("UIFSA"). See TEX. FAM. CODE ANN. Ch. 159

(West 2008).    Because we find that the trial court erred by denying the Attorney

General's motion, we reverse the judgment of the trial court, set aside the order of

August 31, 2009, render judgment of $6,290.17 as of September 12, 2011, and remand

this cause to the trial court for further proceedings.
Procedural History

         In 2000, Adrian A. was ordered to pay child support for J.R.S. to Barbara S. in the

state of Colorado. The child support order was registered and enforced in Texas in

2003, and enforced a second time in Texas in 2007. In 2008, Adrian filed a petition to

modify in Johnson County, Texas in which he sought the termination of his child

support obligation and arrearages. The trial court entered temporary orders in January

of 2009 and then a final judgment on August 31, 2009 which terminated his child

support obligation and determined that he owed no arrearages. At the temporary

orders hearing the trial court was informed that Barbara had moved to Colorado and

left the child with her father.         The Attorney General had been notified of the

proceedings but did not appear. Barbara did not appear because her whereabouts were

unknown and she had been served by publication.

         In 2011, the Attorney General filed a motion to determine the controlling court

order and to establish arrearages. At that hearing, evidence was admitted that showed

Adrian's arrearages to be $6,290.17 as of September 12, 2011. The arrearages were based

on Adrian's ongoing obligation as it had been established in the orders entered prior to

2009. The trial court denied the motion.

Standard of Review

         An order regarding child support will not be overturned unless the trial court

clearly abused its discretion.       Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990);


In the Interest of J.R.S., a Child                                                    Page 2
Chenault v. Banks, 296 S.W.3d 186, 189 (Tex. App.—Houston [14th Dist.] 2009, no pet.)

(reviewing an enforcement order under an abuse-of-discretion standard). The test for

abuse of discretion is whether the trial court acted without reference to any guiding

rules or principles; in other words, whether the act was arbitrary or unreasonable.

Worford, 801 S.W.2d at 109. A trial court does not abuse its discretion as long as some

evidence of a substantive and probative character exists to support the trial court's

decision. In re C.A.M.M., 243 S.W.3d 211, 214 (Tex. App.—Houston [14th Dist.] 2007,

pet. denied). However, a trial court's failure to analyze or apply the law correctly

constitutes an abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)

(orig. proceeding).

         Conversely, when there is a determination of subject matter jurisdiction—a

question of law—we apply a de novo standard of review. In re G.S.G., 145 S.W.3d 351,

353 (Tex. App.—Houston [14th Dist.] 2004, no pet.); In re M.W.T., 12 S.W.3d 598, 601

(Tex. App.—San Antonio 2000, pet. denied); In re V.L.C., 225 S.W.3d 221, 226 (Tex.

App.—El Paso 2006, no pet.).

Subject Matter Jurisdiction and the UIFSA

         The Attorney General contends that the order from August 31, 2009 is void

because Texas had no subject-matter jurisdiction to modify the 2000 support order from

Colorado. When a party seeks to modify a support order issued by another state, the

UIFSA applies. See TEX. FAM. CODE ANN. § 156.408(a) (West 2008); In re T.L., 316 S.W.3d


In the Interest of J.R.S., a Child                                               Page 3
78, 83 (Tex. App.—Houston [14th Dist.] 2010, pet. denied).                  Thus, a party seeking to

modify a support order from another state must establish jurisdiction pursuant to the

UIFSA. In re T.L., 316 S.W.3d at 83.

          Jurisdiction under the UIFSA rests upon the concept of continuing, exclusive

jurisdiction to establish and modify a child support obligation. See TEX. FAM. CODE

ANN. § 159.205. Once a court having jurisdiction enters a support decree, that tribunal

is the only one entitled to modify the decree so long as that tribunal retains continuing,

exclusive jurisdiction under the UIFSA. See id. §§ 155.002-.003, 159.205-.206; see also In re

T.L., 316 S.W.3d at 83. Another state may be required by the UIFSA to enforce the

existing support decree, but it has no authority under that Act to modify the original

decree so long as one of the parties remains in the issuing state. See TEX. FAM. CODE

ANN. § 159.205. The responding state may assume the power to modify it, as reflected

in section 159.611, only if the issuing state no longer has a sufficient interest in the

modification of its order. See id. § 159.611.

          In this case, Colorado acquired and retained jurisdiction over matters regarding

the child support obligation for J.R.S. by the 2000 order and Texas had acquired

jurisdiction solely for purposes of enforcing that order when it was registered with the

Texas court in 2003.1 Texas, as the responding state under the UIFSA, could go beyond

mere enforcement and assume jurisdiction to modify the 2000 Colorado order only if


1   The 2003 and 2007 orders were for enforcement only; the Attorney General did not seek modification.

In the Interest of J.R.S., a Child                                                                 Page 4
Colorado had lost its jurisdiction to modify that order. See TEX. FAM. CODE ANN. §

159.611. Section 159.611(a) of the UIFSA states:

         (a) Except as provided by Section 159.615, on petition a tribunal of this
         state may modify a child support order issued in another state and
         registered in this state only if Section 159.613 does not apply and after
         notice and hearing the tribunal finds that:

           (1) the following requirements are met:

             (A) the child, the obligee who is an individual, and the obligor do not
         reside in the issuing state;

            (B) a petitioner who is a nonresident of this state seeks modification;
         and

             (C) the respondent is subject to the personal jurisdiction of the tribunal
         of this state; or

           (2) this state is the state of residence of the child, or a party who is an
         individual is subject to the personal jurisdiction of the tribunal of this
         state, and all of the parties who are individuals have filed consents in a
         record in the issuing tribunal for a tribunal of this state to modify the
         support order and assume continuing, exclusive jurisdiction.

TEX. FAM. CODE ANN. § 159.611.

         Under subsection (a)(1), Texas did not acquire continuing, exclusive jurisdiction

to modify the 2000 Colorado order if Adrian, Barbara, or J.R.S. resided in Colorado. The

scant reporter's records from the modification hearings in 2009 mention that Barbara

and the child were residing in Colorado, albeit in different locations. Accordingly,

Texas did not acquire continuing, exclusive jurisdiction to modify the 2000 Colorado

order under subsection (a)(1). See id. § 159.611(a)(1).


In the Interest of J.R.S., a Child                                                        Page 5
         Under subsection (a)(2), Texas could acquire continuing, exclusive jurisdiction to

modify the 2000 Colorado order if, among the other requirements, all of the parties had

filed consents in a record "in the issuing tribunal" of Colorado reflecting their consent to

Texas assuming jurisdiction to modify the 2000 Colorado order. See id. § 159.205(a)(2).

There is nothing in the record to show that consents were filed with the court in

Colorado.

         The evidence in the record from the 2009 modification proceeding does not

satisfy the statutory requirements necessary for Colorado to lose its continuing,

exclusive jurisdiction to modify the 2000 order.

         Because the statutory requirements for Colorado to lose continuing, exclusive

jurisdiction were not satisfied, Texas did not have jurisdiction to modify the 2000

Colorado order. Because the trial court's order of August 31, 2009 was entered without

subject matter jurisdiction, that order is void. See Carroll v. Carroll, 304 S.W.3d 366, 368

(Tex. 2010) (declaring judgment void by court lacking subject matter jurisdiction);

Browning v. Placke, 698 S.W.2d 362, 363 (Tex. 1985) (concluding that a judgment is void

when the court had no jurisdiction over the subject matter or to enter the particular

judgment). Accordingly, the trial court erred in denying the Attorney General's motion

to determine the controlling order and to confirm arrears. We sustain the Attorney

General's first issue. We reverse the trial court's order of February 3, 2012; set aside the

trial court's judgment of August 31, 2009; and render judgment that the arrearages


In the Interest of J.R.S., a Child                                                    Page 6
owed by Adrian as of September 21, 2011 were $6,290.17. We remand this cause to the

trial court for further proceedings.

Conclusion

         Having found that the August 31, 2009 order was void, we reverse the trial

court's order of February 3, 2012 which denied the motion of the Attorney General. We

also set aside the trial court's judgment of August 31, 2009, and render judgment that

the arrearages owed by Adrian as of September 21, 2011 were $6,290.17. We remand

this cause to the trial court for further proceedings.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and rendered in part; reversed and remanded in part
Opinion delivered and filed July 25, 2013
[CV06]




In the Interest of J.R.S., a Child                                              Page 7